Citation Nr: 1142322	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-08 294	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for irritable bowel syndrome (previously claimed as irritable colon syndrome), including as secondary to medication taken for treatment of service-connected flat feet.

3.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

4.  Entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for the bilateral hearing loss.

5.  Entitlement to an initial rating higher than 10 percent for bilateral tinnitus.

6.  Entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for the tinnitus.

7.  Entitlement to service connection for traumatic arthritis of the knees, including as secondary to the service-connected flat feet. 

8.  Entitlement to service connection for degenerative disc disease of the lumbar spine, including as secondary to the service-connected flat feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to May 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee - which, in pertinent part, denied the Veteran's claims for service connection for Meniere's syndrome, irritable colon syndrome, traumatic arthritis of the knees, degenerative disc disease of the lumbar spine, and tinnitus.  This appeal also stems from a subsequent November 2006 RO decision denying, in relevant part, an additional claim for service connection for bilateral hearing loss.

In a statement received in March 2008, the Veteran withdrew his request for a hearing before a Veterans Law Judge of the Board at the Board's offices in Washington, DC (Central Office (CO) hearing).  38 C.F.R. § 20.702(e) (2011).

In November 2008, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


A subsequent August 2010 decision by the AMC granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The AMC assigned an initial 10 percent rating for each disability, retroactively effective from July 23, 2010.  In April 2011, in response, the Veteran submitted a timely Notice of Disagreement (NOD) concerning these initial ratings and effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  However, he has not been provided a Statement of the Case (SOC) concerning these "downstream" claims for higher initial ratings and an earlier effective date for his bilateral hearing loss and tinnitus.  So, with the exception of his claim for a higher initial rating for his tinnitus (since there is no possibility of receiving a higher rating), the Board is remanding these claims to the RO via the AMC to provide him this required SOC concerning these claims and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  Manlincon v. West, 12 Vet. App. 238 (1999).

The claims for service connection for traumatic arthritis of the knees and for degenerative disc disease of the lumbar spine, including as secondary to already service-connected lat feet, also require further development before being decided.  So the Board also is remanding these claims to the RO via the AMC.  However, the Board is going ahead and deciding the remaining claims for service connection for Meniere's syndrome and irritable bowel/colon syndrome.


FINDINGS OF FACT

1.  The evidence of record does not establish the Veteran has Meniere's syndrome.

2.  And although the evidence establishes he has irritable bowel/colon syndrome, this condition is not shown to be causally or etiologically related to his active military service - including secondarily as caused or made chronically worse by a service-connected disability and, in particular, by medication taken to treat his flat feet (pes planus).

3.  The Veteran has a 10 percent rating for his bilateral tinnitus, the highest possible.


CONCLUSIONS OF LAW

1.  The Veteran does not have Meniere's syndrome due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's irritable bowel/colon syndrome also is not due to disease or injury incurred in or aggravated by his active military service and is not proximately due to, the result of, or aggravated by medication taken to treat his 
service-connected flat feet.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Regarding his claim for an initial rating higher than 10 percent for his bilateral tinnitus, the Veteran has failed to state a claim upon which relief may be granted.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist the Veteran with these Claims

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising the claimaint of whose specific responsibility it is for obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that the claimant submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).

The Veteran has received this required notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2005, February 2006, and December 2008 provided him with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence VA would attempt to obtain on his behalf.  Letters dated in April and June 2006 also provided him with information concerning the downstream disability rating and effective date elements of his claims, as required by Dingess.

The September 2005 and February 2006 letters were provided prior to the RO's initial adjudication of his claims in April 2006, so in the preferred sequence, whereas the remaining letters were not.  But his claims were readjudicated in the September 2010 SSOC, so since providing all required notice.  The timing defect in the provision of the notice that did not precede the initial adjudication of these claims, therefore, has been rectified ("cured").  See again Mayfield IV and Prickett.

VA also has satisfied its duty to assist the Veteran in developing these claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service evaluation and treatment records and providing an examination when necessary for a medical opinoin.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


His STRs and post-service treatment records have been obtained.  There is no indication he is receiving disability benefits from the Social Security Administration (SSA) because of these claimed disorders.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information or evidence from other Federal departments or agencies, but only when identified as relevant to the claims before VA).

In a written statement dated in October 2007, the Veteran reported that he had received treatment at the VA Medical Center (VAMC) in Bay Pines, Florida ("St. Petersburg") during the 1970s.  But in December 2006, personnel at this VAMC determined it had no records pertaining to the Veteran.  In November 2008, the Board remanded these claims so that an attempt could be made to obtain these records from the National Archives and Records Administration (NARA) for the southeast region.  In December 2008, the VAMC in Bay Pines, Florida, again responded that it did not have any records concerning the Veteran.  
In September 2010, the AMC determined the NARA does not store files for the VAMCs.  Therefore, the AMC indicated that it again had requested these records from the VAMC, directly, and had received a negative response in December 2008.  Therefore, the Board finds that VA does not need to make additional attempts to obtain these records inasmuch as any additional attempts would be futile.  38 C.F.R. § 3.159(a)(2) and (e)(1).  The Board has not been made aware of any other relevant evidence or records that are available or obtainable, but that have not been obtained.

The Veteran also has been provided VA compensation examinations, including for a medical nexus opinion concerning whether medications taken for treatment for his service-connected flat feet (such as for the pain associated with it) have caused or aggravated his irritable bowel/colon syndrome so as to, in turn, warrant the granting of service connection on this claimed secondary basis.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (indicating that competent medical nexus evidence generally is needed to associate a claimed disorder with a service-connected disability).

Regarding the claim for Meniere's syndrome, according to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability-compensation (service-connection) claims, VA must provide a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred during active military service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's active military service or a service-connected disability; but, (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

But the Veteran also was provided a VA compensation examination concerning this claim for Meniere's syndrome.  And, as will be further explained, the VA examiner designated to provide this medical evaluation determined the Veteran does not have this claimed condition.  So there necessarily is not any current disability on account of this condition that could be related or attributed to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314   (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And, lastly, regarding the claim for a higher initial rating for the tinnitus, there simply is no possibility of receiving a rating higher than 10 percent for this condition.  So the Board must summarily deny this claim as a matter of law.  In this circumstance, these duty to notify and assist provisions do not apply.  The Veterans Claims Assistance Act (VCAA) has no effect on an appeal, as here, where the law, and not the underlying facts or development of the facts, is dispositive of the claim.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).

The Veteran, therefore, also has received all required assistance concerning these claims that are being decided.

A.  Meniere's Syndrome

The Veteran has not proven the most fundamental and essential element of this claim, that is, establish he has Meniere's syndrome, and absent this proof there is not a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist).

In March 2010, the Veteran was afforded a VA examination to determine whether he has Meniere's syndrome.  During the examination, he denied a history of ear pain, ear discharge, ear pruritis, vertigo, or dizziness.  His gait and external ear canals also were normal, and he did not have an ear disease or infection.  Following a physical examination of him and a review of the claims file, the VA examiner concluded the Veteran did not have Meniere's syndrome, peripheral vestibular disease, or active ear disease.  In explanation, this VA examiner indicated the Veteran did not have a constellation of symptoms that could relate to Meniere's disease.  The treatment records in the claims file also do not show a diagnosis of Meniere's syndrome or disease.  Thus, the Veteran has not established he has this claimed condition, much less that it is attributable to his military service.

Without this required proof he at least has this claimed disorder, this claim for Meniere's syndrome necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has a claimed disorder on the date of application, not for a past disorder).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disorder is satisfied when the claimant has the disorder at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disorder resolves prior to VA's adjudication of the claim).

Here, though, there has not been any competent and credible indication since the filing of this claim that the Veteran has Meniere's syndrome.  And this is not the type of condition that is readily amenable to mere lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).  So there has to be supporting medical evidence, which there is not, only medical evidence refuting this notion, so against this claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).

For these reasons and bases, the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim resultantly must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Irritable Bowel/Colon Syndrome

Unlike his claim for Meniere's syndrome, the Veteran has received a diagnosis of irritable bowel/colon syndrome, as reflected in the report of his March 2010 VA examination.  So there is no disputing he at least has this claimed condition.  Hence, resolution of this claim instead turns of whether this condition is attributable to his military service - including, as he is specifically alleging, by way of his already service-connected flat feet.

The Veteran is not alleging, and the evidence does not otherwise suggest, that this condition was directly incurred in service.  And this is borne out by his service treatment records (STRs), which are completely unremarkable for any indication of this disorder, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  His April 1971 military separation examination also was unremarkable.

Post-service, the Veteran was first evaluated and treated by a private doctor for his irritable bowel/colon syndrome in December 2004, so not until over 30 years after his military service had ended.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against the notion this condition was directly incurred in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

But, again, this claim is not predicated on the notion this disorder necessarily dates back to his military service, which ended many years ago, rather, is on the alternative premise that medication he has taken over the course of the many years since service for treatment of the pain and other symptoms associated with his already service-connected flat feet has led to this disorder or, at the very least, has aggravated it to warrant the granting of service connection on this alternative secondary basis.  See 38 C.F.R. § 3.310(a) and (b) (permitting the granting of secondary service connection for disability that is proximately due to, the result of, or aggravated by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The only medical nexus opinion of record on this determinative issue of secondary service connection, however, is clearly unfavorable to the claim.

Specifically, after the VA examination in March 2010, the examiner concluded that "it is less likely than not that the medication taken for the Veteran's pain [for his feet] has caused irritable bowel syndrome or aggravated the irritable bowel syndrome."  When discussing the underlying medical rationale for this conclusion, this VA examiner noted the Veteran is currently on hydrocodone for pain in his feet, knees, and back.  He is also on gabapentin for neuropathy.  This VA examiner stated that "hydrocodone and gabapentin can cause constipation."  Gabapentin has been shown to cause constipation in 1.5% to 3.9% of patients and diarrhea in 5.7% of patients.  But both medications "are not known to cause irritable bowel syndrome."  This VA examiner acknowledged that the medications "could" increase the Veteran's constipation, so at least recognized this possibility.  However, his "irritable bowel syndrome has not changed in number or dosing since [he was] first treated for irritable bowel syndrome at this [VA] facility in 2006."  So this VA examiner did not believe there has been any suggestion or indication of the required causation or aggravation in this particular instance.

There is no medical evidence to the contrary in the claims file refuting this VA examiner's unfavorable opinion.  And, as already explained, with only certain exceptions not shown to be applicable here, supporting medical evidence generally is needed to associate a claimed condition with a service-connected disability.  See again Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  So absent this required supporting medical evidence, the preponderance of the evidence is against the claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim resultantly must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Whether an Initial Rating Higher than 10 Percent is Warranted for the Tinnitus

The RO's August 2010 decision granted service connection for bilateral tinnitus and assigned a 10 percent rating for this condition, which is the highest possible rating, indeed, irrespective of whether the tinnitus is unilateral versus bilateral or from sound perceived elsewhere in the head.  See 38 C.F.R. § 4.87, DC 6260 (2010).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

So in requesting a higher initial rating for this condition, the Veteran has failed to state a claim upon which relief may be granted, meaning this claim resultantly must be summarily denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, although he submitted a timely NOD with this initial rating to initiate a timely appeal of this claim, the Board is not remanding this claim for an SOC under Manlincon because there simply is no possibility of him receiving a higher rating for this disability.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis, 6 Vet. App. at 430 (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


ORDER

The claim for service connection for Meniere's syndrome is denied.

The claim for service connection for irritable bowel/colon syndrome, including as secondary to medication taken for the service-connected flat feet, also is denied.

The claim for an initial rating higher than 10 percent for the tinnitus is denied.


REMAND

As mentioned, the Veteran has submitted a timely NOD to initiate an appeal of the claims for an initial rating higher than 10 percent for his bilateral hearing loss and for an effective date earlier than July 23, 2010, for the grant of service connection for his hearing loss and tinnitus.  He has not been provided a SOC concerning these claims, however, or given an opportunity in response to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  So the Board has to remand these claims to the RO, via the AMC, rather than merely refer them.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In regards to the bilateral knee disorder and lumbar spine disorder claims, these claims were remanded by the Board in November 2008.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In pertinent part, the Board remanded these claims for VA examinations.  The VA examiners were asked to provide medical opinions regarding the etiology of the degenerative disc disease of the Veteran's lumbar spine and the traumatic arthritis of his knees - but especially in terms of whether these claimed disorders are attributable to his military service, including by way of a service-connected disability.  But in providing these requested medical opinions, the VA examiners only addressed the "causation" aspect of secondary service connection, not also the "aggravation" aspect.  See 38 C.F.R. § 3.310(a) and (b).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen, 7 Vet. App. at 449.  Thus, these opinions are inadequate.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Additionally, regarding the Veteran's bilateral knee disorder, the VA examiner did not provide an etiology opinion concerning direct service connection.  The VA examiner was asked to specifically address the STR dated in March 1970 documenting complaints of recurrent pain in the knees.  However, the VA examiner did not complete this action, so the opinion is inadequate.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has a duty to assist Veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by a VA examiner is necessary before decisions on the merits may be reached.

Finally, during the March 2010 VA examination, the VA physician noted the Veteran had recurrent back pain secondary to an on-the-job injury and was being followed by workers' compensation.  This was also documented in a June 2009 VA outpatient treatment record.  The medical records concerning the Veteran's workers' compensation claim are not in the file and should be obtained and considered as they, too, are relevant.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran a SOC addressing the following claims:  (1) entitlement to an initial rating higher than 10 percent for his bilateral hearing loss; (2) entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for his bilateral hearing loss; and (3) entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for his tinnitus.  Advise him and his representative of the date on which the time allowed for perfecting a timely substantive appeal of these claims expires.  If he perfects his appeal by submitting a timely substantive appeal, then return these claims to the Board for further appellate consideration.

2.  Contact the Veteran and ask that he provide the names and addresses of all VA and non-VA medical care providers who have treated him in relation to his workers'compensation claim for his low back disorder.  With any necessary authorization, all outstanding records should be requested and obtained.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.  38 C.F.R. § 3.159(c) and (e).


3.  Ask the March 2010 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's currently diagnosed traumatic arthritis of the knees.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
	(1)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed traumatic 				arthritis of the knees is causally related to his 			active 	military service, to include the March 			1970 documented complaints of recurrent pain 			in the knees?
	(2)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed traumatic 				arthritis of the knees is due to his service-			connected bilateral flat feet? 
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed traumatic 				arthritis of the knees is permanently aggravated 			by his 	service-connected bilateral flat feet?

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "merely within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Also ask the March 2010 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's currently diagnosed degenerative disc disease of the lumbar spine.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
	(1)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed degenerative disc 		disease of the lumbar spine is causally related to 		his active military service?
	(2)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed degenerative disc 		disease of the lumbar spine is due to his service-			connected bilateral flat feet? 
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed degenerative disc 		disease of the lumbar spine is permanently 			aggravated by his service-connected bilateral 			flat feet?

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After the above actions have been completed, readjudicate the Veteran's claims of entitlement to service connection for arthritis of the knees, to include as secondary to his service-connected bilateral flat feet, and entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to his service-connected bilateral flat feet.  If the claims remain denied, issue to the Veteran and his representative a SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


